Case 5:20-cv-02229-DOC-PVC Document 27 Filed 08/13/21 Page 1 of 3 Page ID #:835
Case 5:20-cv-02229-DOC-PVC Document 27 Filed 08/13/21 Page 2 of 3 Page ID #:836

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        EDCV 20-2229 DOC (PVC)                          Date: August 13, 2021
 Title           Michael Thomas Larsen v. Kenneth J. Braithwaite, et al.


         completed USM-285 forms. Upon receipt of the completed USM-285
         forms and Notice of Submission, the Clerk of the Court will send the
         necessary documents to the United States Marshal for service of process
         and will file the Notice of Submission.

 (Dkt. No. 22 at 1-2) (some emphasis added). Plaintiff was expressly cautioned that “[i]f
 Plaintiff does not send the completed USM-285 forms and Notice of Submission to the
 Clerk of the Court by August 2, 2021, this action will be subject to dismissal without
 prejudice. (Id. at 3) (emphasis in original).

        The docket reflects that the Deputy Clerk mailed a USM-285 form and a Notice of
 Submission for Plaintiff to complete on July 20, 2021. (Dkt. No. 25). The deadline for
 returning a completed USM-285 Form and the Notice of Submission has passed but
 Plaintiff has not submitted them. Plaintiff is admonished that the United States Marshal
 Service will not effect service of process until it receives a properly completed USM-285
 form with the Defendant’s name and address. This action cannot proceed until Plaintiff
 complies with the Court’s Order re Service of Process and returns the required
 documents.

         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14)
 days of the date of this Order, why the Magistrate Judge should not recommend that this
 action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
 Order by (1) returning a properly-completed USM-285 Form and Notice of Submission
 to the Deputy Clerk, as directed in the Court’s July 19, 2021 Order re Service of Process;
 or (2) filing a declaration under penalty of perjury stating why he is unable to do so.

         If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
 dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
 Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
 the failure to timely file a response to this Order will result in a recommendation that this


 CV-90 (03/15)                         Civil Minutes – General                       Page 2 of 3
Case 5:20-cv-02229-DOC-PVC Document 27 Filed 08/13/21 Page 3 of 3 Page ID #:837
